DETAILED ACTION
This action is responsive to the application No. 16/716,167 filed on December 16, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 with the associated claims filed on 07/26/2022, responding to the Office action mailed on 06/07/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-9 and 13-23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2016/0109794) in view of Wei (US 2017/0213798).

Regarding Claim 1, Jang (see, e.g., Figs. 4, 5, 8-13), teaches a semiconductor device comprising:
a semiconductor die (i.e., a small block of semiconducting material on which a given functional circuit is fabricated) comprising a semiconductor substrate 720, wherein the semiconductor substrate 720 is formed of a semiconductor material (see, e.g., pars. 0017, 0130-0131, 0146, 0148);
a first active signal region 720A within the semiconductor die and over the semiconductor substrate 720 (see, e.g., pars. 0017, 0130-0131, 0146, 0148);
a second active signal region 720D over the semiconductor substrate 720;
a transition region LAD between the first active signal region 720A and the second active signal region 720D (see, e.g., par. 0178);
a first alignment mark AK3 located within the transition region LAD (see, e.g., Fig. 13A);
a second alignment mark AK2/AK3 located within the transition region LAD, the first alignment mark AK3 and the second alignment mark AK2/AK3 being at a same level (see, e.g., Fig. 13A, par. 0163);
a third alignment mark AK3 (i.e., alignment mark AK3 in peripheral region 722A) located adjacent to the first active signal region 720A opposite the transition region LAD (see, e.g., Fig. 13A, par. 0156).
Jang is silent with respect to the claim limitation of a conductive routing extending through the transition region and electrically connecting the first active signal region to the second active signal region, wherein the conductive routing has a single first width across the transition region from the first active signal region to the second active signal region, wherein the first width is larger than a second width within the first active signal region.  Wei (see, e.g., Figs. 18, 20), in similar semiconductor devices, on the other hand, teaches conductive routing 46/70/78 extending through the transition region 300 and electrically connecting the first active signal region 100 to the second active signal region 200, wherein the conductive routing 46/70/78 has a single first width W2’ across the transition region 300 from the first active signal region 100 to the second active signal region 200, wherein the first width W2’ is larger than a second width W1’ within the first active signal region 100.  Accordingly, metal lines 46, 70, and 78 and RDLs 94 are used to interconnect the metal features formed using different lithography masks (see, e.g., par. 0044).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jang’s device, a conductive routing extending through the transition region and electrically connecting the first active signal region to the second active signal region, wherein the conductive routing has a single first width across the transition region from the first active signal region to the second active signal region, wherein the first width is larger than a second width within the first active signal region, as taught by Wei, to interconnect the metal features formed using different lithography masks.

Regarding Claim 3, Jang and Wei teach all aspects of claim 1.  Wei (see, e.g., Fig. 20), teaches that the semiconductor device has a length of at least 26 mm (see, e.g., par. 0044).

Regarding Claim 4, Jang and Wei teach all aspects of claim 1.  Jang (see, e.g., Figs. 4, 5, 8-13), teaches that the second alignment mark AK3 (i.e., leftmost alignment mark AK3 in region LAD) and the first alignment mark AK3 (i.e., rightmost alignment mark AK3 in region LAD) are aligned with each other (i.e., aligned in the horizontal direction).  

Regarding Claim 5, Jang and Wei teach all aspects of claim 1.  Jang (see, e.g., Figs. 4, 5, 8-13), teaches that the second alignment mark AK2 and the first alignment mark AK3 are misaligned with each other (i.e., misaligned in the vertical direction).  

Regarding Claim 6, Jang and Wei teach all aspects of claim 1.  Jang does not show that the first alignment mark AK3 is a square alignment mark.
However, this claim limitation is merely considered a change in the shape of the first alignment mark AK3 in Jang’s device.  The specific claimed shape, absent any criticality, is only considered to be an obvious modification of the shape of the first alignment mark in Jang30’s device, as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape, is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed square shape, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed shape in Jang’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed shape or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen shape or upon another variable recited in a claim, the applicant must show that the chosen shape is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2016/0109794) in view of Wei (US 2017/0213798) and further in view of Harn (US 2011/0115057).

Regarding Claim 2, Jang and Wei teach all aspects of claim 1.  They do not show that the first alignment mark comprises a first portion and a second portion surrounding the first portion.
Harn (see, e.g., Figs. 5-6), on the other hand, teaches alignment marks 306B comprising a first portion 402 and a second portion 400 surrounding the first portion 402.
The alignment marks utilize a box-in-box (“BIB”) pattern recognition technique for aligning successive patterned layers, i.e., inner box 402 with the outer box 400, to properly align the gate layer of the integrated circuit with the active layer (see, e.g., pars. 0019, 0023, 0031).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jang’s/Wei’s device, a first alignment mark comprising a first portion and a second portion surrounding the first portion, as taught by Harn, to properly align the gate layer of the integrated circuit with the active layer.

Allowable Subject Matter
Claims 7-9 and 13-23 are allowed.

Response to Arguments
Applicant’s arguments filed on 07/26/2022 with respect to the rejection of claim 1, have been fully considered but are not persuasive.

The Applicant argue:
The cited references fail to teach or suggest the features cited in claim 1.

The examiner responds:
Jang (US 2016/0109794), (see, e.g., Figs. 4, 5, 8-13), clearly teaches a semiconductor die (i.e., a small block of semiconducting material on which a given functional circuit is fabricated) comprising a semiconductor substrate 720, wherein the semiconductor substrate 720 is formed of a semiconductor material (see, e.g., pars. 0017, 0130-0131, 0146, 0148), and a first active signal region 720A within the semiconductor die and over the semiconductor substrate 720 (see, e.g., pars. 0017, 0130-0131, 0146, 0148).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814